ACCEPTED
                                                                                                           05-15-00105-CV
                                                                                                 FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                     3/31/2015 12:23:50 PM
                                                                                                                LISA MATZ
DARRELL   W. COOK
                                                     DARRELL W. COOK &                       ASSOCIATES             CLERK
                                                                               A PROFESSIONALCORPORATION
STEPHEN W. DAVIS                                                   5005      GREENVILLE AVENUE, SUITE 200
CATHERINE A KEITH                                                                    DALLAS, TEXAS 75206
MEUSSA J. PARKER
                                                                                           FILED(21
                                                                                     TELEPHONE:   IN 4) 368-4686
                                                                                    5thTELECOPY:
                                                                                        COURT OF (21APPEALS
                                                                                                     4) 363-9979
TOM MELTON                                                                               DALLAS, TEXAS
 OF COUNSEL                                                                                WWW.ATIORNEYCOOK.COM
                                                                                    3/31/2015 12:23:50 PM
                                                                                           LISA MATZ
                                             March 31,2015                                   Clerk

     VIA CERTIFIED MAIL 7014120()O()OI5383 1244
     RETURN RECEIPT REQUESTED AND FIRST CLASS MAIL
    AMERICAN LITHO GRAPHICS, INC,
    By and through its registered agent:
    Juan Mollinedo
    3233 W. Kingsley Rd
    Garland, Texas 75041

             Re:    In the Court of Appeals, Fifth District of Texas, Darrell W Cook, P. C. d/b/a
                    Darrell W Cook & Associates, A Professional Corporation v. American Litho
                    Graphics; Cause No. 05-J5-00J05-CV

                    Darrell W Cook, P.C. d/b/a Darrell W Cook & Associates, A Professional
                    Corporation v. American Litho Graphics in the J62"d Judicial District Court.
                    Dallas County, Texas; Cause No. DC-14-08073

    Dear Mr. Mollinedo:

             In reference to the above matter, please find enclosed          Appellant's   Brief which   was
    electronically filed with the Court of Appeals today.

            Thank you for your assistance in this matter. Should you have any questions           or if 1 can
    be of any assistance, please do not hesitate to contact me.

                                                 Sincerely,

                                                 DARRELL COOK & ASSOCIATES,
                                                 A PROFESSIONAL CORPORATION


                                                 JOSE R. ESPINOSA
                                                 Law Clerk
                                                 jose(clJattorneycook. com

    JRE/st
    Enclosures
American Litho Graphics
March 3 I, 2015
Page 2




cc: (without enclosures)

VIA EFILE.TXCOURTS.Gov
Fifth Court of Appeals
George L. Allen, Sf. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202

cc: (with enclosures)

VIA EFILE.TXCOURTS.GOV
Hon. Phyllis Lister Brown
162ND JUDICIAL DISTRICT COURT
George L. Allen, Sf. Courts Bldg.
600 Commerce Street
Box 740
Dallas, Texas 75202